UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2010 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 0-24115 WORLDS.COM INC. (not affiliated with Worldcom, Inc.) (Exact Name of Registrant as Specified in Its Charter) New Jersey22-1848316 (State or Other Jurisdiction of(I.R.S. Employer Identification No.) Incorporation or Organization) 11 Royal Road Brookline, MA (Address of Principal -Eexecutive Offices) (617) 725-8900 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 5, 2010, 57,456,324 shares of the Issuer's Common Stock were outstanding. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of June 30, 2010 F-3 Condensed Statements of Operations for the three and six months ended June 30, 2010 and 2009 F-4 Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 F-5 Notes to Condensed Financial Statements F-5 2 Worlds.com Inc Balance Sheets June 30, 2010 and December 31, 2009 Unaudited Audited 30-Jun-10 31-Dec-09 Current Assets Cash and cash equivalents $ 27,380 $ - Restricted Cash 417,500 - Total Current Assets 444,880 0 Property and equipment, net of accumulated depreciation 2,321 3,883 TOTAL ASSETS $ 447,201 $ 3,883 Current Liabilities Cash Overdraft $ - $ 1,175 Accounts payable 782,784 782,784 Contingent Deposit 417,500 Accrued expenses 1,678,435 1,589,587 Loan payable officer - 4,000 Deferred Revenue 466,950 541,950 Notes Payable 773,279 948,279 Total Current Liabilities 4,118,948 3,867,776 Stockholders (Deficit) Common stock (Par value $0.001 authorized 65,000,000 shares, issued and outstanding 57,456,324 and 53,663,758 at June 30, 2010 and December 31, 2009 respectively) $ 57,455 $ 53,663 Additional Paid in Capital 22,586,280 22,258,713 Accumulated Deficit (26,315,482 ) (26,176,269 ) Total stockholders deficit (3,671,747 ) (3,863,893 ) Total Liabilities and stockholders deficit $ 447,201 $ 3,883 See Notes to Condensed Financial Statements 3 Worlds.com Inc Condensed Statements of Operations for the three and six months ended June 30, 2010 and 2009 Six months ended June 30, Three months ended June 30, 2010 2009 2010 2009 Revenues Revenue $ 75,574 $ 90,593 $ 38 $ 90,099 Total 75,574 90,593 38 90,099 Cost and Expenses Cost of Revenue 8,112 148,487 3,331 25,300 Gross Profit (Loss) 67,462 (57,894 ) (3,293 ) 64,799 Selling, General & Admin. 206,675 214,314 122,271 94,565 Operating loss (139,213 ) (272,208 ) (125,565 ) (29,766 ) Other Income Expense Interest Expense - 1,605 - 1,605 Net (Loss) $ (139,213 ) $ (273,813 ) $ (125,565 ) $ (31,371 ) Weighted Average Loss per share (0.00) (0.01) (0.00) (0.00) See Notes to Condensed Financial Statements 4 Worlds.com Inc Condensed Statements of Cash Flows for the six months ended June 30, 2010 and 2009 30-Jun-10 30-Jun-09 Cash flows from operating activities Net profit/(loss) $ (139,213 ) $ (273,813 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 1,562 1,815 Issuance of common stock for services renderred 10,900 Changes in operating assets and liabilities Cash Overdraft (1,175 ) Accounts payable and accrued expenses 88,847 64,210 Contingent Deposit 417,500 Deferred revenue (75,000 ) (90,000 ) Net cash used in operating activities 303,421 (297,788 ) Cash flows from financing activities Proceedsfrom exercise of warrants 145,459 250 Proceeds from issuance of notes payable 175,000 Repayment of officer loan payable (4,000 ) Net cash provided by financing activities 141,459 175,250 Net increase/(decrease) in cash 444,880 (122,538 ) Cash beginning of period 0 166,535 Cash end of period $ 444,880 $ 43,997 Supplemental disclosure of cash flow information: Cash paid during the period for Interest $ - $ - Income taxes $ - $ - See Notes to Condensed Financial Statements 5 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Three and
